Name: Commission Regulation (EEC) No 2815/89 of 19 September 1989 temporarily suspending the advance fixing of export refunds on poultrymeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 9. 89 Official Journal of the European Communities No L 271 /21 COMMISSION REGULATION (EEC) No 2815/89 of 19 September 1989 temporarily suspending the advance fixing of export refunds on poultrymeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2777/75 of the council of 29 October 1975 on the common organization of the market in poultrymeat ('), as last amended by Regulation (EEC) No 1 235/89 (2), Having regard to Regulation (EEC) No 2779/75 of the Council of 29 October 1975 laying down general rules for granting export refunds on poultrymeat and criteria for fixing the amount of such refunds (3), and in particular the first subparagraph of Article 5 (4) thereof, Whereas consideration of the situation on the market in poultrymeat reveals the existence of a number of problems arising from the application of the provisions concerning the advance fixing of the refund ; whereas applications are, for speculative purposes, being submitted for the advance fixing of the refund as a result ; whereas the advance fixing of refunds should therefore be suspended, with no action being taken on applications already lodged but not yet dealt with ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management committee for Poultrymeat and Eggs, HAS ADOPTED THIS REGULATION : Article 1 The advance fixing of export refunds for the products referred to in Article 1 of Regulation (EEC) No 2777/75 is suspended for the period 20 to 26 September 1989 . Article 2 This Regulation shall enter into force on 20 September 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 September 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 282, 1 . 11 . 1975, p. 77 . (2) OJ No L 128, 11 . 5 . 1989, p. 29 . 0 OJ No L 282, 1 . 11 . 1975, p. 90.